February 12, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       JEFFREY K. BROOKS, Appellant

NO. 14-14-00837-CV                          V.

     CORRECTIONAL OFFICER GRAVES, LIEUTENANT JOHN DOE,
 ASSISTANT WARDEN BUTCHER, CAPTAIN MILLER, POLUNSKY UNIT
 OF TDCJ AND TEXAS DEPARTMENT OF CRIMINAL JUSTICE, Appellees
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on July 17, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Jeffrey K. Brooks.


      We further order this decision certified below for observance.